
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.52


November 15, 2000

Mitchell Kertzman
President & Chief Executive Officer
Liberate Technologies
2 Circle Star Way
San Carlos, CA 94070

    Subject: Notice Pursuant to Employment Agreement

Dear Mitchell:

    Per my employment agreement, dated June 30, 2000, I am notifying you as to
my intent to assume a reduced role with Liberate, as well as the dates for my
transition. I would like to propose the following terms for your review and
approval:

•I will remain in my current role as Senior Vice President Worldwide Sales (with
the current level of responsibilities) until December 30, 2000. •I plan to take
vacation time from December 31, 2000 until February 12, 2001 (240 hours, equal
to 30 days). I will submit a vacation request form reflecting these dates for
approval. •On February 27, 2001, Liberate will change my employment status to
reflect a reduced role, as follows: •My title will be World Wide Major Accounts
Specialist •My base salary will be $100,000 per year. •I will be reporting to
the Chief Operating Officer. •I will continue participating in Liberate's
benefits program. •I will continue vesting in Liberate's equity incentive
program. •I will not continue participating in the Liberate Sales Commission
Plan. Any additional incentive compensation will be determined between my
manager and me. •I will not accept outside employment with, consult for, or
serve as a director of any competitor of Liberate, and will obtain prior
approval of my manager before accepting any outside employment, consulting, or
board position, which approval will not be unreasonably withheld.
•As of August 15, 2002, I plan to take my accrued vacation (200 hours, equal to
25 days) from August 15, 2002 to September 20, 2002. I will submit a vacation
request form reflecting these dates for approval. •On September 20, 2002, I will
voluntarily terminate my employment with Liberate. I will submit my letter of
resignation to reflect September 20th as my last day with Liberate. •On or after
September 20, 2002, I will receive a termination packet that will include all
paperwork relevant to my termination with Liberate Technologies.

Very truly yours,

/s/ PHIL VACHON

Phil Vachon
Senior Vice President, Worldwide Sales

Acknowledged and agreed:

/s/ MITCHELL E. KERTZMAN

--------------------------------------------------------------------------------

Mitchell E. Kertzman    

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.52

